Citation Nr: 1810847	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to November 1993, from October 1994 to March 1995, and from March 1995 to August 1995.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In September 2014, May 2016 and June 2017 the case was remanded for additional development.

FINDING OF FACT

A right knee disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in November 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the March 2012 hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate his claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's complete service treatment records (STRs) are unavailable; a formal finding of unavailability was made in March 2009.  The Court has held that in such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the caselaw cited does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).  In September 2014, the Board found that there was insufficient information provided to permit a further alternate source search for the Veteran's STRs. 
The Veteran was afforded a VA examination in March 2015.  He was scheduled for VA examinations in July 2016 and July 2017 (as directed in the Board's May 2016 and June 2017 remand instructions); he failed to report for the scheduled examinations.  There is no indication that he had good cause for not reporting, and despite submitting additional evidence in support of his claim, he has not contacted VA to reschedule the examination.  As he has failed, without presenting good cause, to report for an examination scheduled in conjunction with this original compensation claim, the Board must decide the claim based on the evidence in the record.  See 38 C.F.R. § 3.655 (b).  The Veteran has not identified any pertinent evidence that remains outstanding, and he and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to duty to assist argument).  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis
The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38. C.F.R. § 3.303(d).
To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2). Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends that he incurred a right knee disability in service.  His available treatment records (STRs) are silent for complaints, treatment, or diagnoses related to a right knee disability.  On October 1993 examination for separation from his first period of service; his lower extremities were normal; he denied having a "trick" or locked knee. 
The earliest postservice evidence pertaining to a right knee disability in the record is in photographs from an arthroscopic surgery in April 1999.
At the March 2012 videoconference hearing before the undersigned, the Veteran testified that he sustained a right knee injury during his military service in Germany.   He stated that he is unable to recall the name or location of the military medical facility where he received the treatment.  He testified that he received treatment for his right knee in 1998; he indicated that the clinic where he received the treatment had destroyed the records after seven years. 
On March 2015 VA fee-basis examination, pursuant to a Board remand, the Veteran reported he injured his right knee in a skiing accident in 1994/1995.  He reported that his knee improved following the surgery in 1999 until 2012 when the pain returned, requiring a cortisone injection.  He stated that his right knee has been progressively worse since then.  The examiner noted prior diagnoses of right tendonitis, right anterior cruciate ligament tear and right knee meniscectomy and ACL repair with residual scars.  Diagnostic testing was not performed.  The examiner opined that trauma is the most likely etiology for the Veteran's right knee disability, but that data in the record were inadequate to determine whether or not the trauma took place during his service.  The examiner noted that he is not an orthopedic surgeon and therefore lacks the expertise to render an opinion as to whether or not photographs of the Veteran's arthroscopic surgery can accurately gauge the age of his knee injury. 
Pursuant to the Board's May 2016 remand, the Veteran was scheduled for a VA examination on July 7, 2016; he failed to report.  In a March 2017 correspondence, his representative asserted that he did not receive notification of the scheduled examination.  Pursuant to the Board's June 2017 remand, the examination was rescheduled.  He again failed to report (for the examination scheduled on July 21, 2017).
It is not in dispute that the Veteran has a right knee disability.  What remains to be established to substantiate this claim is that such disability is etiologically related to his service.  His available STRs are silent regarding a right knee disability.  Consequently, based on the available record, service connection for a right knee disability on the basis that it was demonstrated in service and has persisted is not warranted.
The Board has  considered whether service connection for the Veteran's right knee disability may be established by showing continuity of symptomatology (see 38 C.F.R. § 3.303 (b); but continuity of symptomatology is simply not shown.  The earliest postservice clinical record pertaining to the right knee in the record is dated in April 1999 (4 years after service).  While the Veteran has reported earlier treatment in 1998, there is no documentation of such treatment.  His reports of right knee treatment since service, standing alone, cannot be afforded substantial probative value supporting postservice continuity of right knee symptoms (following an injury in service).
What remains for consideration is whether the Veteran's right knee disability may  otherwise be etiologically related to his service.  The record does not include any competent (medical) evidence that relates the Veteran's current right knee disability to his service.  Without evidence of the disability is service or of continuity of complaints following service, whether or not a current right knee disability may be related to injury in service is a medical question, which requires medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007).  The Board sought on repeat occasion to arrange for an examination of the Veteran to ascertain whether it is possible to gauge (from interview and examination of the Veteran and review of his surgical record) whether his current right knee disability could be related to a remote injury in service.  After indicating that he did not receive notice the first time such examination was scheduled, he then simply failed to report (without giving cause) when it was rescheduled.   He has not submitted any medical opinion that relates his current knee disability  to an injury in service.  He has not presented any affirmative evidence of a relationship between his right knee disability and his service, and none is suggested by the record.  As there is no competent evidence that his current right knee disability may be etiologically related to his service, including as due to injury therein, the preponderance of the evidence is against his claim.   Therefore, the appeal in this matter must be denied.

ORDER

Service connection for a right knee disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


